DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Response to Arguments

Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are summarized as below:
a. The Applicant argues on page 8 of the remarks,
Even if one were to conclude, arguendo, that paragraph [0080] of Abe suggests that information on each of the disk access commands is stored everytime the disk is access, this does not meet the claim limitations, as this frequency is determined without regard to the degree of usage of the disk drive, since the hypothetical system would perform measurement at the same rate per access whether the disk is accessed constantly or infrequently. Accordingly, for at least this reason, Abe does not read on the independent claims 1, 21 and 22.

In response to argument 'a', the examiner respectfully disagrees.
.

Claim Objections
Claims 1-7, 9, 12-13, 15-16 and 21-22 are objected to because of the following informalities:  

Claim 1 line 4, claim 21 line 7 and claim 22 line 5 recite “a digital video recorder (DVR)”, it should be “the digital video recorder (DVR)”.
Claim 1 line 10, claim 21 line 16 and claim22 line 10 recite “the stored time”, it should be “the stored measured time”.

Appropriate correction is required.
Any claim not specifically mentioned above, is objected due to its dependency (inhered the deficiency) on an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1, 5-7, 13 and 21-22 in multiple lines recite the limitation "each read and/or write access",  and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim 1 line 5, claim 21 line 10, and claim 22 line 6 recite the limitation "the frequency".  There is insufficient antecedent basis for this limitation in the claim, it should be “a frequency”.

Any claim not specifically mentioned above, is rejected due to its dependency (inhered the deficiency) on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1, 5-9, 13, 15-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., US 20180314440, hereinafter Abe, in view of Panje et al., US 20160105715, hereinafter Panje, in further view of Lee, US 20020118307, hereinafter Lee.

As per claim 1, Abe teaches A method, comprising:
reading and/or writing access data by an access module of 
periodically measuring a time for each read and/or write access to data in a memory of a disk drive (Abe, Fig.1, [0067]) 
 (Abe, [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request, examiner notes that “a disk access based on the I/O request” corresponds to “each read and/or write access”.
[0136] The decision unit 154 compares (first comparison) the response time period R (examiner notes that “measuring a time for each read and/or write access to data”, i.e., access only, and is NOT entire “read” operation) with an average value A (“the stored time to access data in a memory”) 
 [0137] if the disk access by a new I/O request is a read command of a data size of 1 Mbyte or more, the decision unit 154 compares the response time period R to this read command with the response time period average value Ari (for example, refer to FIG. 7) in the response time period average value information 163”)

storing the measured time for each read and/or write access to data in the memory; and
 (Abe, Fig. 2, 106, [0060])
(Abe, [0028] For example, in a storage system, when a response delay in a disk access process occurs, backend delay information is collected as an analysis log.)

comparing the stored time for each read and/or write access to data in the memory with the measured time a read and/or write access to data in the memory of the disk drive in the past to detect performance degradation of the disk drive. (Abe, Fig.9; [0135] The decision unit 154 decides whether or not a disk (first storage device) 31 is in a slowdown state (“performance degradation”) based on a response time period (response achievement time period) R to a disk access (first data access request) to the disk 31,
[0136] The decision unit 154 compares (first comparison) the response time period R (“measured time to access data”) with an average value A (“the stored time to access data in a memory”) 

Abe teaches all of the claimed elements, and detect performance degradation for a storage system, it does not explicitly teaches to detect performance degradation for a DVR, and 
Panje teaches to detect performance degradation for a DVR.  
the STB 115 may be configured to identify a degradation of the disk before the degradation reaches the point…
[0035] The STB 115 may support digital video recorder (DVR) functions and may include a disk)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe to incorporate the teaching to detect performance degradation for a DVR from Panje in order to conduct a quick evaluation of disk health to check in the disk of digital video recorder (DVR). (Panje, [0003])

Abe- Panje teaches all of the claimed elements EXCEPT
wherein the frequency that the access module periodically measures time for each read and/or write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
Lee teaches
wherein the frequency that the access module periodically measures time for each read and/or write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
(Lee, [0031] The memory managing module 54 records a number of access times to the data in each memory block, and measures an access frequency of the memory block based on the number of access times.)

Abe-Panje to incorporate the teaching to set frequency that access module measures read/write access according to a degree of usage of the disk drive from Lee in order to conduct a quick evaluation of disk health to check in the disk of digital video recorder (DVR). (Panje, [0003])

As per claim 21, Abe teaches 
a disk drive memory; 
a processor; (Abe, Fig.1, [0067]) and
a data storage memory storing code for 
reading and/or writing access data by an access module 
periodically measuring a time for each read and/or write access to data in the disk drive memory in 
 (Abe, [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request, i.e. time needed to perform a read or write operation.
[0136] The decision unit 154 compares (first comparison) the response time period R (examiner notes that “measured time to access data”, i.e., access only, and is NOT entire “read” operation) with an average value A (“the stored time to access data in a memory”) 


storing the measured time for each read and/or write access to data in the disk drive memory in the data storage memory; and
 (Abe, Fig. 2, 106, [0060])
(Abe, [0028] For example, in a storage system, when a response delay in a disk access process occurs, backend delay information is collected as an analysis log.)

comparing the stored time for each read and/or write access to data in the disk drive memory with the measured time to access data in the disk drive memory in the past to detect performance degradation of the disk drive.
 (Abe, Fig.9; [0135] The decision unit 154 decides whether or not a disk (first storage device) 31 is in a slowdown state (“performance degradation”) based on a response time period (response achievement time period) R to a disk access (first data access request) to the disk 31,
[0136] The decision unit 154 compares (first comparison) the response time period R (“measured time to access data”) with an average value A (“the stored time to access data in a memory”) 

Abe teaches all of the claimed elements, and detect performance degradation for a storage system, it does not explicitly teaches to detect performance degradation for a DVR, and 
Panje teaches to detect performance degradation for a DVR.  
(Panje, [0036]-[0037], the STB 115 may be configured to identify a degradation of the disk before the degradation reaches the point…
[0035] The STB 115 may support digital video recorder (DVR) functions and may include a disk)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe to incorporate the teaching to detect performance degradation for a DVR from Panje in order to conduct a quick evaluation of disk health to check in the disk of digital video recorder (DVR). (Panje, [0003])

Abe- Panje teaches all of the claimed elements EXCEPT
wherein the frequency that the access module periodically measures time for each read and/or write access to data in the disk drive memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
Lee teaches
wherein the frequency that the access module periodically measures time for each read and/or write access to data in the disk drive memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
(Lee, [0031] The memory managing module 54 records a number of access times to the data in each memory block, and measures an access frequency of the memory block based on the number of access times.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe-Panje to incorporate the teaching to set frequency that access module measures read/write access according to a degree of usage of the disk drive from Lee in order to conduct a quick evaluation of disk health to check in the disk of digital video recorder (DVR). (Panje, [0003])

As per claim 22, Abe teaches A non-transient computer readable medium containing program instructions for causing a computer to perform the method of:
reading and/or writing access data by an access module of a digital video recorder (DVR);
periodically measuring a time for each read and/or write access to data in a memory of a disk drive (Abe, Fig.1, [0067]) in
 (Abe, [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request, i.e. time needed to perform a read or write operation.
[0136] The decision unit 154 compares (first comparison) the response time period R (examiner notes that “measured time to access data”, i.e., access only, and is 
 [0137] if the disk access by a new I/O request is a read command of a data size of 1 Mbyte or more, the decision unit 154 compares the response time period R to this read command with the response time period average value Ari (for example, refer to FIG. 7) in the response time period average value information 163”)

storing the measured time for each read and/or write access to data in the memory; and
 (Abe, Fig. 2, 106, [0060])
(Abe, [0028] For example, in a storage system, when a response delay in a disk access process occurs, backend delay information is collected as an analysis log.)

comparing the stored time to access data in the memory with a measured time to access data in the memory of the disk drive in the past to detect performance degradation of the disk drive.
(Abe, Fig.9; [0135] The decision unit 154 decides whether or not a disk (first storage device) 31 is in a slowdown state (“performance degradation”) based on a response time period (response achievement time period) R to a disk access (first data access request) to the disk 31,
[0136] The decision unit 154 compares (first comparison) the response time period R (“measured time to access data”) with an average value A (“the stored time to access data in a memory”) 

Abe teaches all of the claimed elements, and detect performance degradation for a storage system, it does not explicitly teaches to detect performance degradation for a DVR, and 
Panje teaches to detect performance degradation for a DVR.  
(Panje, [0036]-[0037], the STB 115 may be configured to identify a degradation of the disk before the degradation reaches the point…
[0035] The STB 115 may support digital video recorder (DVR) functions and may include a disk)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe to incorporate the teaching to detect performance degradation for a DVR from Panje in order to conduct a quick evaluation of disk health to check in the disk of digital video recorder (DVR). (Panje, [0003])

Abe- Panje teaches all of the claimed elements EXCEPT
wherein the frequency that the access module periodically measures time for each read and/or write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
Lee teaches
wherein the frequency that the access module periodically measures time for each read and/or write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
(Lee, [0031] The memory managing module 54 records a number of access times to the data in each memory block, and measures an access frequency of the memory block based on the number of access times.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe-Panje to incorporate the teaching to set frequency that access module measures read/write access according to a degree of usage of the disk drive from Lee in order to conduct a quick evaluation of disk health to check in the disk of digital video recorder (DVR). (Panje, [0003])

As per claim 5, Abe-Panje-Lee teaches The method as applied above in claim 1, Abe further teaches
wherein the time for each read and/or write access to data comprises an amount of time for the memory to provide a response signal.
 (Abe, [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request.)

As per claim 6, Abe-Panje-Lee teaches The method as applied above in claim 1, Abe further teaches
wherein an amount of data acquired during the time for each read and/or write access to data is configured to be proportional to a density of read and/or write time accesses of the disk drive. (Abe, [0142]-[0143], [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request.)

As per claim 7, Abe-Panje-Lee teaches The method as applied above in claim 6, Abe further teaches
wherein the accessed data is acquired for each read and/or write access.
(Abe, [0080] The information collection unit 151 performs accumulation of I/O information in regard to each of the disk access commands for read and write.)

As per claim 9, Abe-Panje-Lee teaches The method as applied above in claim 6, Abe further teaches
wherein the accessed data is configured to be acquired after a certain number of data access.
(Abe, [0142]-[0143])

As per claim 13, Abe-Panje-Lee teaches The method as applied above in claim 1, Abe further teaches
wherein the accessed data is saved in bins, wherein the bins represent a range of timing durations used in the step of measuring time for each read and/or write access to data. 
bins”) and retains a result of the aggregation, for example, for a given period of time (for example, 15 minutes) in the log information storage region 162 of the memory 106.
[0078] The information collection unit 151 collects a response time period (disk response time period) for each I/O for each of the disks 31.)

As per claim 15, Abe-Panje-Lee teaches The method as applied above in claim 13, Abe further teaches
wherein a histogram is derived from the bins.
(Examiner notes that Abe teaches depicts a histogram regarding THE NUMBER OF DATA (Fig. 4), Abe does not explicitly teach a histogram derive from the response time period, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to depicts a histogram from the response time period same instead of THE NUMBER OF DATA in order to decides performance degradation of a storage device (Abe [0005]).

As per claim 16, Abe-Panje-Lee teaches The method as applied above in claim 13, Abe further teaches
wherein the bins are periodically evaluated to detect performance degradation of the disk drive.
 (Abe, [0073] The information collection unit 151 collects information


Claims 2-4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., US 20180314440, hereinafter Abe, in view of Panje et al., US 20160105715, hereinafter Panje, in further view of Lee, US 20030149918, hereinafter Lee, in further view of LeFevre et al., US 20080104259, hereinafter LeFevre.

As per claim 2, Abe-Panje-Lee teaches The method as applied above in claim 1, EXCEPT 
wherein an access module of the DVR sets a timer that allows a data access request received by the access module to terminate after a predetermined threshold.
LeFevre teaches
wherein an access module of the DVR sets a timer that allows a data access request received by the access module to terminate after a predetermined threshold.
(LeFevre, [0021] Once the timer at the host expires (i.e., the time period allocated for the array to complete the request expires), the host aborts the request.  In one exemplary embodiment, the timeout clock records timestamps as host requests are 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Panje- Abe-Lee to incorporate the teaching of LeFevre to have the access module of the DVR sets a timer in order to conduct a quick evaluation of disk health to check whether the disk is healthy enough to be deployed to perform a specific use case. (Panje, [0003])

As per claim 3, Abe-Panje-LeFevre teaches The method as applied above in claim 2, LeFevre further teaches
wherein the timer comprises an access timeout counter.
(LeFevre, [0021] Once the timer at the host expires (i.e., the time period allocated for the array to complete the request expires), the host aborts the request.  In one exemplary embodiment, the timeout clock records timestamps as host requests are received at the storage device. The timeout counter 120 counts the number of timeout events occurring at one or more of the hosts.)

As per claim 4, Abe-Panje-LeFevre teaches The method as applied above in claim 2, Panje further teaches
wherein, upon completion of the data access request, the accessed data is acquired by an error detection module of the DVR.
(Panje, Fig. 2 diagnostics module 230; [0048])

As per claim 12, Abe-Panje-Lee teaches The method as applied above in claim 1, EXCEPT 
wherein the stored access data includes a time stamp.
LeFevre teaches
wherein the stored access data includes a time stamp.
(LeFevre, [0010] The storage system records timestamps for all requests as they arrive. 
LeFevre, [0021] Once the timer at the host expires (i.e., the time period allocated for the array to complete the request expires), the host aborts the request.  In one exemplary embodiment, the timeout clock records timestamps as host requests are received at the storage device.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Panje- Abe-Lee to incorporate the teaching of LeFevre in order to conduct a quick evaluation of disk health to check whether the disk is healthy enough to be deployed to perform a specific use case. (Panje, [0003])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al., US 20130013832 discloses A bus monitoring device may include a measurement unit configured to measure a bandwidth of data on a common bus for a unit time.
Takaichi, US 2003/0149918 discloses A disk memory device according to the present invention measures a time for reading or writing a prescribed amount of data with an access time measurement part, compares access time data with a previously set limit time with an access time defect determining part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111